Citation Nr: 0628945	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-23 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than June 19, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1963 to October 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision by the RO granting service 
connection for PTSD effective from June 19, 2002.  A 
discussion of the background of this case is included in the 
Board's discussion of the reasons and bases for its decision 
below.

The Board notes that, in a prior June 1998 decision, the RO 
denied the veteran's claim for service connection for PTSD.  
In his testimony at an informal hearing in March 2004 in 
connection with the current appeal, the veteran raised a 
claim of error on the part of the RO for issuing the June 
1998 denial decision.  He contended there was sufficient 
evidence in the file at that time to approve service 
connection for his PTSD.  He noted that his military 
personnel and medical records had been obtained, including, 
among other psychological reports, the October 1997 VA 
examination report where the examiner diagnosed him with 
PTSD, and assigned a very low global assessment of 
functioning (GAF) score of 25; that he had provided a January 
1998 stressor statement in which he identified Operation 
Starlight, which was among the combat operations listed in 
his personnel records; and that the RO had not sufficiently 
pursued verification of his combat service.  Accordingly, the 
issue of whether clear and unmistakable error exists 
regarding the June 1998 decision is referred to the RO for 
further appropriate action. 
 

FINDINGS OF FACT

1.  By a decision entered in February 1999, the RO in 
Albuquerque, New Mexico,  denied the veteran's claim for 
service connection for PTSD; he was notified of the RO's 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.

2.  No application to reopen the claim for service connection 
for PTSD was thereafter received until June 19, 2002.
CONCLUSION OF LAW

An effective date earlier than June 19, 2002 for the grant of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5103A, 5104, 5108, 5110, 7104, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.103, 3.156, 3.400, 20.200, 20.201, 
20.202, 20.302, 20.1103 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than June 19, 
2002, for the grant of service connection for PTSD.  He 
contends that he should be entitled to benefits from the date 
of his first claim on June 5, 1986, or at least to October 
29, 1997, inasmuch as he claims the RO erroneously denied his 
claim in the resulting June 1998 decision.  

By way of further background, the veteran initially filed his 
claim for service connection for PTSD on June 5, 1986.  In 
September 1986, because the veteran had not replied to the 
development letters, the RO deferred entering a rating 
decision.  The veteran filed an application to reopen his 
claim for service connection for PTSD in October 1988.  Once 
again he failed to respond to development letters requesting 
further information.  In a March 1989 rating decision, the RO 
denied service connection for PTSD.  The veteran was notified 
of the decision, and his appellate rights.  No notice of 
disagreement (NOD) was filed.  Therefore, the March 1989 
decision constituted a final decision on the issue.  

In October 1997 the veteran requested that his claim for 
service connection for PTSD be reopened.  In a November 1997 
decision, the RO deferred decision on the veteran's claim.  
In a June 1998 decision,  the RO denied the veteran's claim 
for service connection for PTSD.  In February 1999 the RO 
issued another decision denying the veteran's claim for 
service connection for PTSD, and a supplemental statement of 
the case (SSOC).  In each case, the veteran was provided 
notice of the decision and his appellate rights. There is no 
evidence in the record that he filed an NOD to either the 
June 1998, or the February 1999, decision.  Therefore, the 
June 1998 and the February 1999 decisions constituted final 
decisions on the issue. 

In the present appeal before the Board, the veteran had filed 
an application to reopen his PTSD claim on June 19, 2002.  In 
a May 2003 decision, the veteran was granted service 
connection for PTSD with a 70 percent evaluation, effective 
from June 19, 2002. 
  

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

However, VCAA notice is not required in every case.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where, prior to the date of the enactment 
of the VCAA, a claim for service connection is granted, a 
rating and effective date is assigned, and the claimant files 
an appeal as to the effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006) ("In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  Id.

Here, the veteran's claim for an earlier effective date falls 
squarely within this fact pattern.  Thus, no section 5103(a) 
notice is required.  As for the provisions of §§ 5104, 7105 
and 38 C.F.R. § 3.103, the record shows that the veteran has 
been provided with various communications, including an April 
2004 statement of the case (SOC), and an October 2004 
supplemental statement of the case (SSOC), that contain 
notice of VA's effective date determination; his appellate 
rights; a summary of the relevant evidence; citations to 
applicable law (38 C.F.R. § 3.400(r)); and a discussion of 
the reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
is required.

B.  The Duty to Assist

VA is required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  As the sole question in this case 
pertains to the proper effective date to be assigned for an 
award of service connection, there is no need for a medical 
examination and/or opinion.  There is no suggestion on the 
current record that additional, relevant evidence exists and 
can be procured.  No further development action is necessary.

II.  The Merits of the Veteran's Appeal

Under applicable law, if a veteran files an application for 
service connection with VA, and the claim is disallowed, he 
has the right to appeal that disallowance to the Board.  See, 
e.g., 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2005).  If he does not 
initiate an appeal within one year, however, the decision 
becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2005).  
With exceptions not here applicable, any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of receipt of the new 
application.  See 38 U.S.C.A. §§ 5108, 5110(a), (i) (West 
2002); 38 C.F.R. §§ 3.156(c), 3.400(q), (r) (2005).
 
As noted above, the record shows that in March 1989, June 
1998, and February 1999, VA disallowed the veteran's 
applications to reopen his previously denied claims for 
service connection for PTSD.  He did not appeal those 
decisions and, as a result, they became final.  Under the 
applicable effective date rules, outlined above, the 
effective date of any subsequent award can be no earlier than 
the date of receipt of the next application to reopen.  Here, 
no such application was received until June 19, 2002.  The 
preponderance of the evidence is therefore against the claim 
for an effective date prior to June 19, 2002, and the appeal 
must be denied.

In his March 2004 testimony, the veteran admitted that he had 
filed no appeal since June 1998 and February 1999.  However, 
during the course of his appeal, in his November 2003 NOD, 
his March 2004 testimony, and his June 2004 VA Form 9, the 
veteran submitted arguments in order to justify his failures 
to file an appeal from the denials of his PTSD claim.  He 
contended that he had suffered from PTSD since he left 
service in 1966, and in 1986 when he filed his first claim; 
that he did not feel it was fair that his claim had been 
denied so many times when there were so many doctor reports 
diagnosing him with PTSD; that he did not believe the RO had 
made a reasonable effort to obtain verification of his combat 
record; that the government had broken its contract to take 
care of him if injured in wartime combat; and that there was 
confusion over whether or not he was represented.  He also 
argued that the June 1998 denial decision was erroneously 
entered by the RO against the weight of the available 
evidence.  As noted in the introduction, the veteran's claim 
of error has been referred to the RO for further action, as 
appropriate.

Except for the veteran's claim that the June 1998 decision 
was erroneous, his contentions are couched in equity.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).  Thus, while the Board 
does not dispute that the veteran experienced symptoms of 
PTSD prior to the effective date of service connection which 
has been assigned, it is constrained to apply the law as 
Congress has created it and cannot extend benefits out of 
sympathy for a particular claimant.  Accordingly, the law 
does not support the assignment of an effective date prior to 
June 19, 2002 for service connection for PTSD.
 

ORDER

An effective date earlier than June 19, 2002, for the grant 
of service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


